DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-15, 26-35 and 40-47 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art reference is Bowe et al. (US 7,186,388 B2).
Regarding claim 1, Bowe et al. discloses a reactor (10) comprising: a first set of fluid channels; a second set of fluid channels oriented in thermal contact with the first set of fluid channels; and wherein the channels of either one of the first or second set of fluid channels are non-linear (S-shaped curved paths) (see Abstract; figures 1-3 and column 3, line 35 through column 6, line 48).
Bowe et al. fails to disclose or suggest a reactor wherein each of the sets of fluid channels emanate from a hub of the reactor and extend to a rim of the reactor.
Claims 2-6, 8 and 40 depend on claim 1.
Regarding claim 9, Bowe et al. discloses a reactor (10) comprising: a first set of fluid channels; a second set of fluid channels oriented in thermal contact with the first set of fluid channels; and wherein the channels of either one of the first or second set of fluid channels are non-linear (S-shaped curved paths) (see Abstract; figures 1-3 and column 3, line 35 through column 6, line 48).
Bowe et al. fails to disclose or suggest a reactor wherein individual channels of either the first or second set of channels includes a dividing member.
Claims 10-15 and 41 depend on claim 9.
a reactor (10) comprising: a first set of fluid channels defining at least one non-linear channel (S-shaped curved paths); and a second set of fluid channels defining at least another non-linear channel (S-shaped curved paths) (see Abstract; figures 1-3 and column 3, line 35 through column 6, line 48).
Bowe fails to discloses a reactor comprising: a first set of fluid channels defining at least one non-linear channel having a shape defined by, with reference to a polar coordinate system, a positive mathematical function; and a second set of fluid channels defining at least another non-linear channel having a shape defined by, with reference to the polar coordinate system, a negative mathematical function in relation to the positive mathematical function of the one non-linear channel of the first set of fluid channels.
Claims 27-35 and 42-47 depend on claim 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed January 3, 2022, with respect to the objection of the specification and the 112(b) rejection of claim 26 have been fully considered and are persuasive.  The objection of the specification and the 112(b) rejection of claim 26 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774